Exhibit 10.1
EMPLOYMENT CONTINUATION AGREEMENT
          THIS AGREEMENT between Michael Baker Corporation, a Pennsylvania
corporation (the “Company”), and                      (the “Executive”), dated
effective as of this       day of                     , 2009.
WITNESSETH:
          WHEREAS, the Company employs the Executive in what it deems to be an
important Company position;
          WHEREAS, the Company believes that, in the event it is confronted with
a situation that could result in a change in ownership or control of the
Company, continuity of management will be essential to its ability to evaluate
and respond to such situation in the best interests of stockholders;
          WHEREAS, the Company understands that any such situation will present
significant concerns for the Executive with respect to the Executive’s financial
and job security;
          WHEREAS, the Company desires to assure itself of the Executive’s
services during the period in which it is confronting such a situation, and to
provide the Executive certain financial assurances to enable the Executive to
perform the responsibilities of the position without undue distraction and to
exercise judgment without bias due to personal circumstances;
          WHEREAS, in order to accomplish the foregoing objectives, the Company
desires to provide the Executive with certain rights and obligations upon the
occurrence of a Change of Control (as defined in Section 2);
          NOW, THEREFORE, in consideration of the promises and mutual covenants
herein contained, and intending to be legally bound, it is hereby agreed by and
between the Company and the Executive as follows:
          1. Operation of Agreement.
          (a) Effective Date. This Agreement shall not be effective until the
date on which a Change of Control occurs (the “Effective Date”). For the
avoidance of doubt, if (i) this Agreement has been terminated prior to the
Effective Date, as provided in Section 13(c) hereof, or (ii) Executive is not
employed by the Company on the Effective Date, then this Agreement shall have no
effect.
          (b) Effect of Agreement on Rights of Executive. Notwithstanding
anything in this Agreement to the contrary, the Executive and the Company
acknowledge and agree that the employment of the Executive by the Company is “at
will” and the Executive’s employment may be terminated by either the Executive
or the Company for any reason and at any time prior to the Effective Date, in
which case the Executive shall have no rights under this Agreement.

 



--------------------------------------------------------------------------------



 



          2. Definitions.
          (a) Board. For purposes of this Agreement, “Board” shall mean the
Board of Directors of the Company.
          (b) Change of Control. For the purposes of this Agreement, a “Change
of Control” shall mean:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or any successor rule thereto) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act or any successor rule thereto) of securities of the Company
entitling such Person to 30% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Voting Power”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute or cause
a Change of Control: (A) any acquisition directly from the Company following
which the members of the Board continue to be comprised of at least 51% of
Continuing Directors, (B) any acquisition by the Company, or (C) any acquisition
by any employee benefit plan, employee stock ownership plan (or any related
trust for such plans) sponsored or maintained by the Company or by any
corporation controlled by the Company; or
     (ii) Completion of a tender offer to acquire securities of the Company
entitling the holders thereof to 30% or more of the Voting Power of the Company,
excepting any acquisitions specified in subsection (i), above, that do not
constitute or cause a Change of Control; or
     (iii) A successful solicitation subject to Rule 14a-11 under the Exchange
Act relating to the election or removal of 50% or more of the members of the
Board or any class thereof shall be made by any Person other than the Company or
less than 51% of the members of the Board shall be Continuing Directors; or
     (iv) The occurrence of a merger, consolidation, share exchange, division or
sale or other disposition of all or substantially all of the Company’s assets,
and as a result of which the shareholders of the Company immediately prior to
such transaction do not hold, directly or indirectly, immediately following such
transaction a majority of the Voting Power of (i) in the case of a merger or
consolidation, the surviving or resulting company, (ii) in the case of a share
exchange, the acquiring company, or (iii) in the case of a division or a sale or
other disposition of assets, each surviving, resulting or acquiring company
which, immediately following the transaction, holds more than 30% of the
consolidated assets of the Company immediately prior to the transaction; or
     (v) A majority of the Board otherwise determines that a Change of Control
shall have occurred.

-2-



--------------------------------------------------------------------------------



 



          (c) Continuing Directors. For purposes of this Agreement, “Continuing
Directors” shall mean a director of the Company who either (i) was a director of
the Company immediately prior to the Effective Date or (ii) is an individual
whose election, or nomination for election, as a director of the Company was
approved by a vote of at least two-thirds of the directors then still in office
who were Continuing Directors (other than an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of directors of the Company which would be subject to
Rule 14a-11 under the Exchange Act).
          3. Employment Period. If Executive is employed on the Effective Date,
the Executive shall then be employed by the Company commencing on the Effective
Date and ending on the twenty-four month anniversary of the Effective Date (the
“Employment Period”), subject to Section 6 of this Agreement.
          4. Position and Duties.
          (a) No Reduction in Position. During the Employment Period, the
Executive’s position, including authority, responsibilities and status but
excluding changes in title shall be at least commensurate with those held,
exercised and assigned immediately prior to the Effective Date. It is understood
that, for purposes of this Agreement, such position, authority, responsibilities
and status shall not be regarded as not commensurate merely by virtue of the
fact that a successor shall have acquired all or substantially all of the
business and/or assets of the Company and/or that the Executive ceases to hold
such position, authority, responsibilities and status with a public company
and/or that the Executive’s title has changed. The Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Effective Date or any office or location within 35 miles from such location
(or such other distance not in excess of 50 miles as shall be set forth in the
Company’s relocation policy as in effect immediately prior to the Effective
Date).
          (b) Business Time. During the Employment Period, the Executive agrees
to devote full attention during normal business hours to the business and
affairs of the Company and to use his best efforts to perform faithfully and
efficiently the responsibilities assigned to the Executive, except for periods
of vacation and sick leave to which the Executive is entitled. It is expressly
understood and agreed that the Executive’s continuing to serve on any boards and
committees on which the Executive is serving or with which the Executive is
otherwise associated immediately preceding the Effective Date shall not be
deemed to interfere with the performance of the Executive’s services to the
Company.
          5. Compensation.
          (a) Base Salary. During the Employment Period, the Executive shall
receive a base salary at a monthly rate at least equal to the monthly salary
paid to the Executive by the Company and any of its affiliated companies
immediately prior to the Effective Date. The base salary may be increased (but
not decreased) at any time and from time to time by action of the Board or any
committee thereof or any individual having authority to take such action in
accordance with the Company’s regular practices. The Executive’s base salary, as
it may be increased from time to time, shall hereafter be referred to as “Base
Salary”.

-3-



--------------------------------------------------------------------------------



 



          (b) Annual Bonus. During the Employment Period, in addition to the
Base Salary, for each full or partial fiscal year of the Company ending during
the Employment Period, the Executive shall be afforded the opportunity to
receive an annual bonus or partial bonus (measured pro rata based upon the
actual number of days of Executive’s employment during the fiscal year in
comparison to the total number of days in the fiscal year), as applicable, on
terms and conditions no less favorable to the Executive (taking into account
reasonable changes in the Company’s goals and objectives) than the annual bonus
opportunity that had been made available to the Executive for the fiscal year
ended immediately prior to the Effective Date. For purposes of this Agreement,
the amount of the annual bonus opportunity (the “Annual Bonus Opportunity”) to
be awarded to the Executive during each full year of the Employment Period shall
be an amount not less than the average bonus earned by such Executive during the
three fiscal year period of the Company ending immediately prior to the
Effective Date, with the average bonus calculated by dividing the total bonuses
paid to the Executive for such three year period by the total number of years
for which any bonus was paid. Any amount payable in respect of the Annual Bonus
Opportunity shall be paid pursuant to the Company’s normal practice and within
21/2 months following the year in which the amount is vested.
          (c) Long-term Incentive Compensation Programs. During the Employment
Period, the Executive shall participate in all long-term incentive compensation
programs for key executives, including stock option or stock incentive plans, at
a level that is commensurate with the Executive’s opportunity to participate in
such plans immediately prior to the Effective Date, or, if more favorable to the
Executive, at the level made available to the Executive or other similarly
situated officers at any time thereafter.
          (d) Benefit Plans. During the Employment Period, the Executive (and,
to the extent applicable, the Executive’s dependents) shall be entitled to
participate in or be covered under all pension, retirement, deferred
compensation, savings, medical, dental, health, disability, group life,
accidental death and travel accident insurance plans and programs of the Company
and its affiliated companies at a level that is commensurate with the
Executive’s participation in such plans immediately prior to the Effective Date,
or, if more favorable to the Executive, at the level made available to the
Executive or other similarly situated officers at any time thereafter. All
payments by the Company hereunder, except for payments for Accrued Obligations,
as defined in Section 7(a), shall be taken into account (to the extent permitted
by, and consistent with, law and the terms of the applicable plan document) in
determining the amount of contributions to be made by or on behalf of the
Executive under any tax-qualified defined contribution plan of the Company.
          (e) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies and procedures of the
Company as in effect immediately prior to the Effective Date. Notwithstanding
the foregoing, the Company shall apply the policies and procedures in effect
after the Effective Date to the Executive, if such policies and procedures are
more favorable to the Executive than those in effect immediately prior to the
Effective Date. In no event, however, will any expense which is incurred in a
particular year be reimbursed later than the end of the Executive’s taxable year
following the taxable year in which the expense was incurred. The amount of
reimbursable expenses incurred in one taxable year of the Executive shall not
affect the amount of

-4-



--------------------------------------------------------------------------------



 



reimbursable expenses in a different taxable year and shall not be subject to
liquidation or exchange for another benefit.
          (f) Vacation and Fringe Benefits. During the Employment Period, the
Executive shall be entitled to paid vacation and fringe benefits at a level that
is commensurate with the paid vacation and fringe benefits available to the
Executive immediately prior to the Effective Date, or, if more favorable to the
Executive, at the level made available from time to time to the Executive or
other similarly situated officers at any time thereafter.
          (g) Indemnification. During and after the Employment Period, the
Company shall indemnify the Executive and hold the Executive harmless from and
against any claim, loss or cause of action arising from or out of the
Executive’s performance as an officer, Director or employee of the Company or
any of its subsidiaries or in any other capacity, including any fiduciary
capacity, in which the Executive serves at the request of the Company to the
maximum extent permitted by applicable law and the Company’s Articles of
Incorporation and By-laws (the “Governing Documents”) and the Company shall
maintain existing or comparable policies of insurance covering such matters,
provided that in no event shall the protection afforded to the Executive
hereunder be less than that afforded under the Governing Documents as in effect
immediately prior to the Effective Date.
          (h) Office and Support Staff. During the Employment Period, the
Executive shall be entitled to an office with furnishings and other
appointments, and to secretarial and other assistance, at a level that is at
least commensurate with the foregoing provided to other similarly situated
officers provided that such items shall be at least equivalent to those provided
for the Executive immediately prior to the Effective Date.
          6. Termination. The provisions of this Section 6 shall only apply in
the event Executive’s employment is terminated following a Change of Control.
          (a) Death, Disability or Retirement. This Agreement shall terminate
automatically upon the Executive’s death, termination due to permanent and total
disability (“Disability”) within the meaning of section 409A(a)(2)(C) of the
Internal Revenue Code of 1986 (the “Code”), or successor provision, or voluntary
retirement under any of the Company’s retirement plans as in effect from time to
time.
          (b) Voluntary Termination. The Executive may, upon not less than
30 days’ written notice to the Company, voluntarily terminate employment for any
reason (including early retirement under the terms of any of the Company’s
retirement plans as in effect from time to time), provided that any termination
by the Executive pursuant to Section 6(d) on account of Good Reason (as defined
therein) shall not be treated as a voluntary termination under this Section
6(b).
          (c) Cause. The Company may terminate the Executive’s employment for
Cause. For purposes of this Agreement, “Cause” means (i) the Executive’s
conviction of, or plea of nolo contendere to, a felony; (ii) an act or acts of
dishonesty or gross misconduct on the Executive’s part which result or are
intended to result in material damage to the Company’s business or reputation;
(iii) the willful and continued failure by Executive to substantially perform
the required duties with the Company (other than any such failure

-5-



--------------------------------------------------------------------------------



 



resulting from Executive’s incapacity due to physical or mental illness or
Disability or any actual or anticipated failure after the termination by
Executive for Good Reason as defined in paragraph 6(d), below) after a written
demand for substantial performance is delivered to Executive by the Company,
which demand specifically identifies the manner in which the Company believes
that Executive has not substantially performed the required duties; or (iv) any
conduct on the part of Executive contributing to, or any failure to correct
deficiencies directly or indirectly resulting in, financial restatements or
irregularities.
          (d) Good Reason. Following the occurrence of a Change of Control, the
Executive may terminate employment for Good Reason. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following, without
the express written consent of the Executive, after the occurrence of a Change
of Control; provided, however, that the Executive must provide notice to the
Company of any such act or failure to act within 90 days of the initial
existence of such act or failure to act, and, if the Company remedies and
corrects such act or failure to act during the period of 30 days following the
Executive’s notice, such act or failure to act shall not constitute “Good
Reason” under this Agreement:
     (i) (A) the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive’s position, authority,
responsibilities or status as contemplated by Section 4 of this Agreement, or
(B) any other material adverse change in such position, responsibilities,
authority or status, except for any changes contemplated by Section 4 of this
Agreement, or any removal of the Executive from or any failure to re-elect the
Executive to any position, except in connection with the termination of the
Executive’s employment due to Cause, Disability, retirement, death or voluntary
termination for reasons other than those set forth in this Section 6(d);
     (ii) any failure by the Company to comply with any of the provisions of
Section 5 of this Agreement;
     (iii) any purported termination of the employment of the Executive by the
Company which is not due to the Executive’s Disability, death, retirement, or
termination for Cause in accordance with Section 6(c) or voluntary termination
for reasons other than those set forth in this Section 6(d);
     (iv) the relocation of the Executive’s principal place of employment to a
location more than 35 miles (or such other distance not in excess of 50 miles as
shall be set forth in the Company’s relocation policy as in effect immediately
prior to the Effective Date) from the Executive’s principal place of employment
immediately prior to the Change of Control, or the Company’s requiring the
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the Effective Date; or
     (v) any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 12(b).
Notwithstanding the foregoing, in no event shall the mere occurrence of a Change
of Control, absent any further impact on the Executive, be deemed to constitute
Good Reason.

-6-



--------------------------------------------------------------------------------



 



          (e) Notice of Termination. Any termination by the Company for Cause or
by the Executive for Good Reason shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 13(e). For purposes
of this Agreement, a “Notice of Termination” means a written notice given, in
the case of a termination for Cause, within 60 days of the Company’s having
actual knowledge of the events giving rise to such termination, and in the case
of a termination for Good Reason, within 90 days of the Executive’s having
actual knowledge of the events giving rise to such termination, and which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the termination date is other than the date
of receipt of such notice, specifies the termination date (which date shall be
not more than 15 days after the giving of such notice). The failure by the
Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of the
Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing the Executive’s rights hereunder.
          (f) Date of Termination. For the purpose of this Agreement, the term
“Date of Termination” means (i) in the case of a termination for which a Notice
of Termination is required, the date of receipt of such Notice of Termination
or, if later, the date specified therein, as the case may be, and (ii) in all
other cases, the actual date on which the Executive’s employment terminates
during the Employment Period. For purposes of this Agreement, the term
“termination” when used in the context of a condition to, or timing of, payment
hereunder shall be interpreted to mean a “separation from service” as that term
is used in Section 409A of the Code.
          7. Company Obligations on Termination during Employment Period.
          (a) Death or Disability. If the Executive’s employment is terminated
during the Employment Period by reason of the Executive’s death or Disability,
this Agreement shall terminate without further obligations to the Executive or
the Executive’s legal representatives other than those obligations accrued
hereunder at the Date of Termination, and the Company shall pay to the Executive
(or the Executive’s beneficiary or estate) only the following: (i) the
Executive’s full Base Salary through the Date of Termination (the “Earned
Salary”), (ii) any vested amounts or benefits owing to the Executive under the
Company’s otherwise applicable employee benefit plans and programs, including
any compensation previously deferred by the Executive (together with any accrued
earnings thereon) and not yet paid by the Company and any accrued vacation pay
not yet paid by the Company (the “Accrued Obligations”), and (iii) any other
benefits payable due to the Executive’s death or Disability under the Company’s
plans, policies or programs (the “Additional Benefits”).
          Any Earned Salary shall be paid in cash in a single lump sum on the
next regularly scheduled payroll date following the Date of Termination. Accrued
Obligations and Additional Benefits shall be paid in accordance with the terms
of the applicable plan, program or arrangement.
          (b) Cause and Voluntary Termination. If, during the Employment Period,
the Executive’s employment shall be terminated for Cause or voluntarily
terminated by the

-7-



--------------------------------------------------------------------------------



 



Executive (other than on account of Good Reason following a Change of Control),
the Company shall pay the Executive only the following: (i) the Earned Salary in
cash in a single lump sum, on the next regularly scheduled payroll date
following the Date of Termination, and (ii) the Accrued Obligations in
accordance with the terms of the applicable plan, program or arrangement and
giving effect to the reason for termination.
          (c) Termination by the Company other than for Cause and Termination by
the Executive for Good Reason.
     (i) Lump Sum Payments. If, during the Employment Period, the Company
terminates the Executive’s employment other than for Cause, or the Executive
terminates employment for Good Reason, the Company shall pay to the Executive
only the following amounts:

  (A)   the Executive’s Earned Salary;     (B)   a cash amount (the “Severance
Amount’) equal to two times the sum of

  (1)   the Executive’s annual Base Salary; and     (2)   the average of the
bonuses payable to the Executive for the three fiscal years of the Company
ending immediately prior to the Effective Date calculated by dividing (x) the
total bonuses paid to the Executive for such three year period by (y) three;

      reduced by the amounts set forth in the following paragraph; and     (C)  
the Accrued Obligations.

The Earned Salary shall be paid in cash in a single lump sum on the next
regularly scheduled payroll date following the Date of Termination. The
Severance Amount shall be reduced by any further salary payable to Executive for
periods following termination of employment and any severance benefit or
separation pay otherwise payable to the Executive, if any, whether payable under
a Company employee benefit plan, including without limitation the Corporation’s
Policy regarding Reductions in Force, employment agreement between Executive and
the Company or otherwise (which payments shall be made under and pursuant to the
terms of the relevant plan or agreement). Such reduced Severance Amount shall
paid in cash in a lump sum 30 days following the date of termination; provided
that if Executive is a Specified Employee under Section 409A of the Code on the
termination of employment then such amount shall be paid on the first day
following the six month anniversary of the Executive’s termination of
employment. Accrued Obligations shall be paid in accordance with the terms of
the applicable plan, program or arrangement, provided that no taxable amounts
may be paid prior to the first day following the six month anniversary of the
Executive’s termination of employment if the Executive is a Specified Employee
under Section 409A of the Code on the termination of employment and earlier
payment thereof would cause any part of the benefits to be subject to additional
taxes and interest under Section 409A of the Code.
     (ii) Continuation of Benefits. If, during the Employment Period, the
Company terminates the Executive’s employment other than for Cause, or the
Executive terminates employment for Good Reason, the Executive (and, to the
extent

-8-



--------------------------------------------------------------------------------



 



applicable, the Executive’s dependents) shall be entitled, after the Date of
Termination until the earlier of (x) the twenty-four month anniversary of the
Date of Termination (the “End Date”) and (y) the date the Executive becomes
eligible for comparable benefits under a similar plan, policy or program of a
subsequent employer, to continue participation in all of the Company’s employee
and executive welfare and fringe benefit plans (the “Benefit Plans”). The
Executive’s participation in the Benefit Plans will be on the same terms and
conditions that would have applied had the Executive continued to be employed by
the Company through the End Date. To the extent any such benefits cannot be
provided on a non-taxable basis under the terms of the applicable plan, policy
or program, the Company shall provide a comparable benefit under another plan or
from the Company’s general assets, payable in a lump sum on the first day
following the six month anniversary of the Executive’s termination of
employment.
     (d) Limit on Payments by the Company.
     (i) Application of Section 7(d). In the event that any amount or benefit
paid or distributed to the Executive pursuant to this Agreement, taken together
with any amounts or benefits otherwise paid or distributed to the Executive by
the Company or any affiliated company (collectively, the “Covered Payments”),
would be an “excess parachute payment” as defined in Section 280G of the Code
and would thereby subject the Executive to the tax (the “Excise Tax”) imposed
under Section 4999 of the Code (or any similar tax that may hereafter be
imposed), the provisions of this Section 7(d) shall apply to determine the
amounts payable to Executive pursuant to this Agreement.
     (ii) Calculation of Benefits. Immediately following delivery of any Notice
of Termination, the Company shall notify the Executive of the aggregate present
value of all termination benefits to which the Executive would be entitled under
this Agreement and any other plan, program or arrangement as of the projected
Date of Termination, together with the projected maximum payments, determined as
of such projected Date of Termination, that could be paid without the Executive
being subject to the Excise Tax.
     (iii) Imposition of Payment Cap. If (A) the aggregate value of the
Severance Amount, Accrued Obligations, and continuation of benefits to be paid
or provided to the Executive under this Agreement and any other plan, agreement
or arrangement with the Company exceeds the amount which can be paid to the
Executive without the Executive incurring an Excise Tax and (B) the Executive
would receive a greater net-after-tax amount (taking into account all applicable
taxes payable by the Executive, including any Excise Tax) by applying the
limitation contained in this Section 7(d)(iii), then such amounts payable to the
Executive under this Section 7 shall be reduced (but not below zero) to the
maximum amount which may be paid hereunder without the Executive becoming
subject to such an Excise Tax (such reduced payments to be referred to as the
“Payment Cap”). In the event that Executive receives reduced payments and
benefits pursuant to the previous sentence, Executive shall have the right to
designate, to the extent consistent with Section 409A of the Code, which of the
payments and benefits otherwise provided for

-9-



--------------------------------------------------------------------------------



 



in this Agreement that the Executive will receive in connection with the
application of the Payment Cap.
     (iv) Application of Section 280G. For purposes of determining whether any
of the Covered Payments will be subject to the Excise Tax and the amount of such
Excise Tax,
     (A) such Covered Payments will be treated as “parachute payments” within
the meaning of Section 280G of the Code, and all “parachute payments” in excess
of the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Company’s independent certified public
accountants appointed prior to the Effective Date or tax counsel selected by
such accountants (the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and
     (B) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code.
     (v) For purposes of determining whether the Executive would receive a
greater net-after-tax benefit were the amounts payable under this Agreement
reduced in accordance with Paragraph 7(d)(iii), the Executive shall be deemed to
pay:
     (A) Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the first amounts are to be paid
hereunder, and
     (B) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for such calendar year, net of the maximum reduction
in Federal income taxes which could be obtained from the deduction of such state
or local taxes if paid in such year;
provided, however, that the Executive may request that such determination be
made based on the Executive’s individual tax circumstances, which shall govern
such determination so long as the Executive provides to the Accountants such
information and documents as the Accountants shall reasonably request to
determine such individual circumstances.
     (vi) If it is established pursuant to a final determination of a court or
an Internal Revenue Service proceeding (a “Final Determination”) that,
notwithstanding the good faith of the Executive and the Company in applying the
terms of this Agreement, the aggregate “parachute payments” within the meaning
of Section 280G of the Code paid to the Executive or for the Executive’s benefit
are in an amount that would result in the Executive’s being subject to an Excise
Tax, then the Executive shall have an

-10-



--------------------------------------------------------------------------------



 



obligation to repay to the Company on the tenth day following the Final
Determination the amount equal to such excess parachute payments, together with
interest on such amount at the applicable Federal rate (as defined in Section
1274(d) of the Code) from the date of the payment hereunder to the date of
repayment by the Executive.
          8. Non-Exclusivity of Rights. Except as expressly provided herein,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive, stock option or other
plan or program provided by the Company or any of its affiliated companies and
for which the Executive may qualify, nor shall anything herein limit or
otherwise prejudice such rights as the Executive may have under any other
agreements with the Company or any of its affiliated companies, including
employment agreements or stock option agreements. Except as otherwise provided
herein, amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan or program of the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan or program.
          9. Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others whether by reason of the
subsequent employment of the Executive or otherwise, except as otherwise
provided herein. In the event of a termination of the Executive’s employment by
the Company other than for Cause or termination of employment by the Executive
for Good Reason, the Executive shall have no duty to seek any other employment
after termination of employment with the Company and the Company hereby waives
and agrees not to raise or use any defense based on the position that the
Executive had a duty to mitigate or reduce the amounts due to the Executive
hereunder by seeking other employment whether suitable or unsuitable and should
the Executive obtain other employment, then the only effect of such on the
obligations of the Company hereunder shall be that the Company shall be entitled
to credit against any payments which would otherwise be made pursuant to
Section 7(c)(ii) hereof, any comparable payments to which the Executive is
entitled under the employee and executive welfare benefit plans maintained by
the Executive’s other employer or employers in connection with services to such
employer or employers after termination of the Executive’s employment with the
Company.
          10. Legal Fees and Expenses. If the Executive asserts any claim in any
contest (whether initiated by the Executive or by the Company) as to the
validity, enforceability or interpretation of any provision of this Agreement,
the Company shall pay the Executive’s costs (or cause such costs to be paid) in
so asserting, including, without limitation, reasonable attorneys’ fees and
expenses, incurred for the period beginning upon the Effective Date and ending
upon the Executive’s death, if the Executive is the prevailing party in such
contest as determined by the arbitrators selected pursuant to Section 13(b)
hereof to resolve such contest. Such legal fees shall be reimbursed or paid on a
monthly basis, payable on the first of each month, and all reimbursement
payments with respect to expenses incurred within a particular year shall be
made no later than the end of the Executive’s taxable year following the taxable
year in which the expense was incurred. The amount of reimbursable expenses
incurred in one taxable year of the Executive shall not

-11-



--------------------------------------------------------------------------------



 



affect the amount of reimbursable expenses in a different taxable year and such
reimbursement shall not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, no such payments may be made to
Executive until the first day following the six month anniversary of the
Executive’s termination if the Executive is a Specified Employee under Section
409A of the Code upon termination of employment. In the event that the Executive
is not the prevailing party as determined by the arbitrators selected pursuant
to Section 13(b) hereof, the Executive shall repay any amount previously paid by
the Company pursuant to this Section 10 in respect of such dispute or other
proceeding within ten (10) days of the final resolution thereof.
          11. Confidential Information; Company Property. For and in
consideration of the salary and benefits to be provided by the Company
hereunder, including the severance arrangements set forth herein, the Executive
agrees that:
          (a) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, (i) obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies and
(ii) not otherwise public knowledge (other than by reason of an unauthorized act
by the Executive). After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company, unless compelled pursuant to an order of a court or other body having
jurisdiction over such matter, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
          (b) Company Property. Except as expressly provided herein or as
mutually agreed in writing between the Executive and the Company, promptly
following the Executive’s termination of employment, the Executive shall return
to the Company all property of the Company and all copies thereof in the
Executive’s possession or under the Executive’s control.
          (c) Injunctive Relief and Other Remedies with Respect to Covenants.
The Executive acknowledges and agrees that the covenants and obligations of the
Executive with respect to confidentiality and Company property relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore, the
Executive agrees that the Company shall (i) be entitled to pursue an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) restraining Executive from committing any violation of the covenants
and obligations contained in this Section 11 and (ii) have no further obligation
to make any payments to the Executive hereunder following any finding by a court
or an arbitrator that the Executive has engaged in a material violation of the
covenants and obligations contained in this Section 11. These remedies are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity. In no event shall an asserted violation of the
provisions of this Section 11 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement. The Company
may withhold amounts otherwise payable to the Executive and recoup amounts
previously paid to the Executive under this Agreement following a finding by a
court or an

-12-



--------------------------------------------------------------------------------



 



arbitrator that Executive has engaged in a material violation of any of the
provisions of the covenants and obligations contained herein.
          12. Successors. (a) This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives, including by will or the laws of descent
and distribution.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors. The Company shall require any successor to all
or substantially all of the business and/or assets of the Company, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.
          13. Miscellaneous.
          (a) Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, applied without
reference to principles of conflict of laws.
          (b) Arbitration. Except to the extent provided in Section 11(c), any
dispute or controversy arising under or in connection with this Agreement shall
be resolved by binding arbitration. The arbitration shall be held in the City of
Pittsburgh, Commonwealth of Pennsylvania, and except to the extent inconsistent
with this Agreement, shall be conducted in accordance with the Expedited
Employment Arbitration Rules of the American Arbitration Association then in
effect at the time of the arbitration, and otherwise in accordance with
principles which would be applied by a court of law or equity. The arbitrator
shall be acceptable to both the Company and the Executive. If the parties cannot
agree on an acceptable arbitrator, the dispute shall be heard by a panel of
three arbitrators, one appointed by each of the parties and the third appointed
by the other two arbitrators.
          (c) Amendments and Termination. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives. This Agreement may be
terminated upon 30 days’ advance written notice by either the Company or the
Executive at any time prior to the Effective Date without liability.
          (d) Entire Agreement. Excepting any plans, agreements or arrangements
specifically referred to in this Agreement, this Agreement constitutes the
entire agreement between the parties hereto with respect to the matters referred
to herein. No other agreement relating to the terms of the Executive’s
employment by the Company, oral or otherwise, shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought. There are no promises, representations, inducements or statements
between the parties other than those that are expressly contained herein. The
Executive acknowledges that he is entering into this Agreement of his own free
will and accord, and with no duress, that he has read this Agreement and that he
understands it and its legal consequences.

-13-



--------------------------------------------------------------------------------



 



          (e) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand-delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

     
If to the Executive:
  at the home address of the Executive noted on the records of the Company
 
   
If to the Company:
  Chairman of the Board
Michael Baker Corporation
Airside Business Park
100 Airside Drive
Moon Township, PA 15108
 
   
with a copy to:
  Reed Smith LLP
Attn: David L. DeNinno, Esq.
435 Sixth Avenue
Pittsburgh, PA 15219

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (f) Tax Withholding. The Company shall withhold from any amounts
payable under this Agreement such Federal, state, foreign, or local taxes or
levies as shall be required to be withheld pursuant to any applicable law or
regulation.
          (g) Severability; Reformation. In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. In the event that any
of the provisions of Section 11(a) or Section 11(c) are not enforceable in
accordance with its terms, the Executive and the Company agree that such
Sections shall be reformed to make such Sections enforceable in a manner which
provides the Company the maximum rights permitted at law.
          (h) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
          (i) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
          (j) Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has hereunder set his hand and the Company has
caused this Agreement to be executed in its name on its behalf, and its
corporate seal to be hereunto affixed and attested by its Secretary, all as of
the day and year set forth below.

                             
 
                            [CORPORATE SEAL]       MICHAEL BAKER CORPORATION    
 
                           
 
                            By: H. James McKnight, Esquire       By: Bradley L.
Mallory                           Title:   Secretary           Title:  
President and Chief Executive Officer    
 
                                            EXECUTIVE    
 
                           
 
                            Witnessed                    
 
                                            Date    

-15-